Name: Commission Regulation (EEC) No 2226/90 of 30 July 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/40 31 . 7. 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2226/90 of 30 July 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2157/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1823/90 f7), as last amended by Regulation (EEC) n. 2141 /90 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1823/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 31 July 1990 to take into account the application of the system of maximum guaranteed quantities for this marke ­ ting year. Article 2 This Regulation shall enter into force on 31 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, r 30 . 9. 1966, p. 3025/66. (*) OJ No L 280, 29 . 9 . 1989, p, 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 197, 27 . 7. 1990, p. 12. (*) OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 167, 30 . 6. 1990, p. 63. (8) OJ No L 195, 26. 7. 1990, p. 31 . (') OJ No L 266, 28. 9. 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 31 . 7 . 90 Official Journal of the European Communities No L 202/41 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 (') 1st period 8 0 2nd period 9 (') 3rd period 10 (') 4th period ll (') 5th period 12 0 1 . Gross aids (ECU) : I  Spain 1,750 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,828 25,906 25,746 25,768 24,874 25,152 2. Final aids : \ l (a) Seed harvested and processed in : I \  Federal Republic of Germany (DM) 60,47 60,65 60,27 - 60,33 58,24 59,02  Netherlands (Fl) 68,13 68,34 67,91 67,98 65,62 66,52  BLEU (Bfrs/Lfrs) 1 247,16 1 250,92 1 243,20 1 244,26 1 201,09 1 215,36  France (FF) 202,80 203,41 202,15 202,33 195,31 197,49  Denmark (Dkr) 230,65 231,34 229,91 230,11 222,13 224,61  Ireland ( £ Irl) 22,571 22,639 22,499 22,519 21,737 21,980  United Kingdom ( £) 20,025 ' 20,087 19,935 19,919 19,206 19,323  Italy (Lit) 45 242 45 379 45 098 45 137 43 571 44 058  Greece (Dr) 5 461,94 5 472,31 5 405,52 5 385,68 5 171,23 5 134,46 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 267,57 267,57 267,57 267,57 267,57 267,57  in another Member State (Pta) 3 828,15 3 839,37 3 811,56 3 808,44 3 680,93 3 703,80 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 640,85 5 656,94 5 623,94 5 628,47 5 444,20 5 462,68 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 202/42 Official Journal of the European Communities 31 . 7. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current ?(') 1st period 8 (') 2nd period 9 (&gt;) 3rd period ioo 4th period 110 5th period 12 « 1 . Gross aids (ECU):  Spain 4,250 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,328 28,406 28,246 28,268 27,374 27,652 2. Final aids : \ I (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 66,32 66,50 66,13 66,18 64,09 64,88  Netherlands (Fl) 74,73 74,93 74,51 74,58 72,22 73,11  BLEU (Bfrs/Lfrs) 1 367,87 1 371,64 1 363,91 1 364,98 1 321,81 1 336,07  France (FF) 222,43 223,04 221,78 221,96 214,94 217,12  Denmark (Dkr) 252,97 253,67 252,24 252,44 244,45 246,93  Ireland ( £ Irl) 24,756 24,824 24,684 24,703 23,922 24,165  United Kingdom ( £) 21,974 22,035 21,884 21,868 21,155 21,272  Italy (Lit) 49 621 49 758 49 478 49 516 47 950 48 437  Greece (Dr) 6 005,29 6 015,67 5 948,87 5 929,03 5 714,58 5 677,81 (b) Seed harvested in Spain and processed :  in Spain (Pta) 649,81 649,81 649,81 649,81 649,81 649,81  in another Member State (Pta) 4 210,39 4 221,61 4 193,80 4 190,68 4 063,17 4 086,04 (c) Seed harvested in Portugal and processed : L  in Portugal (Esc) 517,26 517,26 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 158,11 6 174,20 6 141,19 6145,73 5 961,46 5 979,93 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 31 . 7. 90 Official Journal of the European Communities No L 202/43 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 0 2nd period 9 (') 3rd period io o 4th period 110 1 . Gross aids (ECU) : I 1  Spain 6,890 8,600 8,600 8,600 8,600  Portugal 1 0,000 0,1)00 0,000 0,000 0,000  Other Member States 38,064 33,679 33,480 33,714 34,045 2. Final aids : \ I l (a) Seed harvested and processed in (2) : \ \ l  Federal Republic of Germany (DM) 90,10 78,85 78,38 78,93 79,71  Netherlands (Fl) 100,41 88,84 88,32 88,94 89,82  BLEU (Bfrs/Lfrs) 1 837,99 1 626,26 1 616,65 1 627,95 1 643,93  France (FF) 291,23 264,44 262,88 264,72 267,32  Denmark (Dkr) 339,91 300,76 298,98 301 ,07 304,02  Ireland ( £ Irl) 32,413 29,432 29,258 29,463 29,752  United Kingdom ( £) 25,833 26,129 25,943 26,089 26,348  Italy (Lit) 64 110 58 994 58 646 59 056 59 636  Greece (Dr) 6 867,75 7136,72 7 056,17 7 082,18 7 154,89 (b) Seed harvested in Spain and processed : / I  in Spain (Pta) 1 053,45 1 314,91 1 314,91 1 314,91 1 314,91  in another Member State (Pta) 4 899,73 4 524,41 4 490,06 4 516,42 = 4 566,68 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 434,67 7 893,90 7 851,93 7 901,28 7 971,27  in another Member State (Esc) 8 250,32 7 721,37 7 680,32 7 728,59 7 797,04 3 . Compensatory aids : || l  in Spain (Pta) 4 874,34 4 499,02 4 464,67 4 491,03 4 541,29 4. Special aid : ll||  in Portugal (Esc) 8 250,32 7 721,37 7 680,32 7 728,59 7 797,04 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) DM Current 7 2,069800 1st period 8 2,066100 2nd period 9 2,062620 3rd period 10 2,059310 4th period 11 2,059310 5th period 12 2,050060 Fl 2,331650 2,327260 2,323300 2,319380 2,319380 2,308760 Bfrs/Lfrs 42,657500 42,616800 42,575700 42,538000 42,538000 42,387800 FF 6,942610 6,939730 6,937310 6,935560 6,935560 6,928990 Dkr 7,872420 7,872140 7,870840 7,869210 7,869210 7,861890 £Irl 0,772004 0,771976 0,772463 0,772756 0,772756 0,775446 £ 0,694675 0,697464 0,700009 0,702465 0,702465 0,709256 Lit 1 515,61 1 517,07 ­ 1 518,16 1 519,19 1 519,19 1 522,66 Dr 202,54900 204,15000 206,44700 208,36800 208,36800 215,26900 Esc 181,86100 182,00000 182,22900 182,67900 182,67900 185,40300 Pta 126,76200 127,25700 127,71800 128,14200 128,14200 129,33800